IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


KHAMBREL LEMAN HADLEY,

             Appellant,

 v.                                                     Case No. 5D16-2807

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 23, 2018

Appeal from the Circuit Court
for Volusia County,
Terence R. Perkins, Judge.

Terrence E. Kehoe, of Law Office of
Terrence E. Kehoe, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We agree that the trial court should enter an amended final judgment and sentence

incorporating the changes identified in the trial court’s order of June 20, 2017, granting
Appellant’s motion to correct sentencing errors. We remand this matter for that purpose.1

After careful consideration, we affirm as to all other issues raised in this appeal without

further discussion.

       AFFIRMED; REMANDED FOR ENTRY OF AMENDED JUDGMENT.



PALMER, WALLIS, and EDWARDS, JJ., concur.




       1 The State concedes that the court should have entered an amended judgment.
Our review of the trial court records confirms that no amended judgment has been
entered.


                                            2